Mr. Justice Aldrey
delivered the opinion of the Court.
It is sought by this appeal to have the Registrar of Property of San Germán correct the record made by him in favor of the heirs of a married woman concerning a piece of property the whole of which he recorded in favor of her heirs, basing his decision on the ground that the property recorded was the separate estate of the wife. The appellants contend that what has been recorded is conjugal property.
The above question has been considered in administrative appeal No. 842, Jorge Quiñones Irizarry v. Registrar of San Germán, relating to the same piece of property, decided today. Applying the holding in that case to the one at bar, the decision appealed from must be affirmed.